


109 HRES 847 IH: Honoring the life and accomplishments of

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 847
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Rangel submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Honoring the life and accomplishments of
		  Katherine Dunham and extending condolences to her family on her
		  death.
	
	
		Whereas Katherine Dunham, a pioneering dancer and
			 choreographer, author, and civil rights activist was born on June 22, 1909, and
			 passed away on May 21, 2006, at the age of 96;
		Whereas Katherine Dunham wrote her first published short
			 story in a magazine edited by W.E.B. DuBois, at the age of 12;
		Whereas, as class poet in high school, Katherine Dunham
			 wrote a memoir entitled A Touch of Innocence;
		Whereas, in the 1930s, Katherine Dunham revolutionized
			 American dance by incorporating the roots of Black dance and ritual to develop
			 a uniquely different dance form;
		Whereas Katherine Dunham received a bachelor of arts
			 degree in social anthropology from the University of Chicago, was a pioneer in
			 the use of folk and ethnic choreography, and was one of the founders of the
			 anthropological dance movement;
		Whereas Katherine Dunham used her dance and choreography
			 career and public status to draw attention to the civil rights movement and the
			 issue of segregation;
		Whereas, in 1931, Katherine Dunham brought African and
			 Caribbean influences to the European-dominated dance world by founding Les
			 Ballet Negre, the first Black ballet company in the United States;
		Whereas Les Ballet Negre became known as the Katherine
			 Dunham Dance Company, touring in more than 60 countries on 6 continents from
			 the 1940s to the 1960s;
		Whereas Katherine Dunham was a dancer, choreographer, and
			 director on Broadway, and was the first Black choreographer at the Metropolitan
			 Opera;
		Whereas, in 1945, Katherine Dunham founded the Dunham
			 School of Dance and Theatre in Manhattan, providing a centralized location for
			 students to immerse themselves in dance technique and study topics in the
			 humanities, languages, ethics, philosophy, and drama;
		Whereas, in 1967, Katherine Dunham left Broadway and
			 established the Performing Arts Training Center in East St. Louis, Missouri, to
			 teach culture to underprivileged youths;
		Whereas Katherine Dunham taught dance, African hair
			 braiding and woodcarving, conversational Creole, Spanish, French, and Swahili,
			 and more traditional subjects, such as aesthetics and social science, to the
			 youths of East St. Louis, Missouri;
		Whereas Katherine Dunham founded the Katherine Dunham
			 Centers for Arts and Humanities in 1969, and the Katherine Dunham Museum and
			 Children's Workshop in 1977;
		Whereas, in 1993, Katherine Dunham went on a 47-day hunger
			 strike to call attention to the plight of the Haitians, thereby helping to
			 shift public opinion on United States relations with the Republic of Haiti and
			 precipitating the return of the first democratically elected president of the
			 Republic of Haiti;
		Whereas Katherine Dunham has received 10 honorary
			 doctorates and numerous other awards, including the National Medal of Arts,
			 Albert Schweitzer Music Award, the Kennedy Center Honors, the French Legion of
			 Honor, and the NAACP Lifetime Achievement Award;
		Whereas Katherine Dunham was an activist, teacher, dancer,
			 and mentor to young people throughout the world; and
		Whereas with the death of Katherine Dunham on May 21,
			 2006, in New York City, the United States has lost a prolific and premier
			 artist and humanitarian: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the life and accomplishments of
			 Katherine Dunham;
			(2)recognizes
			 Katherine Dunham’s immeasurable contributions to the arts and all of humanity;
			 and
			(3)extends its
			 condolences to Katherine Dunham’s family.
			
